Name: 97/19/EC: Commission Decision of 16 December 1996 approving the technical action plan 1996/97 for the improvement of agricultural statistics (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  European construction;  management
 Date Published: 1997-01-10

 Avis juridique important|31997D001997/19/EC: Commission Decision of 16 December 1996 approving the technical action plan 1996/97 for the improvement of agricultural statistics (Text with EEA relevance) Official Journal L 006 , 10/01/1997 P. 0045 - 0045COMMISSION DECISION of 16 December 1996 approving the technical action plan 1996/97 for the improvement of agricultural statistics (Text with EEA relevance) (97/19/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1) and, in particular Article 4 (1) thereof,Whereas, according to Article 4 (1), the Commission shall establish each year, according to the procedure provided for in Article 10, a technical action plan for agricultural statistics;Whereas, in order to ensure as from the end of 1996 the implementation of Council Decision 96/411/EC, it is advisable to break up in three parts the technical action plan for 1996/97, the first two parts of which can be decided without delay;Whereas the 1996/97 technical action plan (first and second parts) has been drawn up on the basis of the priorities of the Commission as regards statistical needs, as well as of the proposals submitted by the Member States;Whereas the actions envisaged in this plan are among the statistical fields where there are new or increasing needs appearing in Annex II to Council Decision 96/411/EC;Whereas, in accordance with Article 6 of Council Decision 96/411/EC, the Community contributes financially to the expenditure incurred by each Member State for the adaptations of the national systems or for preparatory work connected with new or increasing needs carried out under a technical action plan;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 The 1996/97 technical action plan for the improvement of agricultural statistics is approved.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 162, 1. 7. 1996, p. 14.